 1                                                          The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                             NO. 2:18-MC-00039-RSL
11
                              Plaintiff,                        (2:13-CR-0191-1)
12
             vs.                                           Order Terminating
13                                                         Garnishment Proceeding
     ALI OLYAIE,
14
              Defendant/Judgment Debtor,
15
           and
16
     ASTON MANOR,
17
                              Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that Aston

25   Manor is relieved of further responsibility pursuant to this garnishment.
26
     //
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                     UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     (USA v. Ali Olyaie and Aston Manor, USDC#: 2:18-MC-00039-RSL/2:13-CR-0191-           SEATTLE, WA 98101
     1) - 1                                                                               PHONE: 206-553-7970
 1          DATED this 7th day of November, 2018.
 2
 3
                                     A
                                     JUDGE ROBERT S. LASNIK
 4
                                     UNITED STATES DISTRICT COURT JUDGE
 5
 6
     Presented by:
 7
     s/ Kyle A. Forsyth
 8   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                     UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     (USA v. Ali Olyaie and Aston Manor, USDC#: 2:18-MC-00039-RSL/2:13-CR-0191-           SEATTLE, WA 98101
     1) - 2                                                                               PHONE: 206-553-7970
